DETAILED ACTION

Claims 21-39 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 21-33, drawn to a method of producing a second recombinant protein comprising introducing a nucleic acid encoding a recombinant protein into a eukaryotic cell expressing a mutant RPL10 protein, wherein wild type RPL10 is not expressed or its expression is silenced in the cell.

Group II, claims 34-35, drawn to a eukaryotic cell expressing a mutant RPL10 protein, wherein wild type RPL10 is not expressed or its expression is silenced in the cell, and which further comprises activated NOTCH1 signaling. 

Group III, claim 36, drawn to a method of identifying a RPL10 mutation which results in increased expression of a recombinant protein in a cell comprising introducing into a first cell in which wild type RPL10 is absent a first nucleic acid encoding a mutated RPL10 protein and a second nucleic acid encoding a detectable protein, introducing into a second cell the second nucleic acid encoding a detectable protein and a third nucleic acid encoding wild type RPL10, and comparing expression of the detectable protein in the first and second cells.

Group IV, claims 37-39, drawn to a non-human transgenic animal expressing a R98S RPL10 mutation.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a mutant RPL10, or in so far as a non-human transgenic animal comprises cells, a eukaryotic cell expressing a mutant RPL10, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication 2008/0184384 (IDS 3/27/20, citation no. 1), hereafter referred to as Dickman, in view of Hofer et al. (2007) J. Biol. Chem., Vol. 282(45), 32630-32639 (IDS 3/27/20, citation no. 13). Dickman teaches eukaryotic cells such as yeast or mammalian cells which have been genetically modified to express a derivative or variant QM (RPL10) protein (Dickman, paragraphs 17, 39, 41, 51-52, and 67). In so far as a eukaryotic cell expressing a mutant RPL10 and a second protein may be a shared technical feature for Groups I and III, note that Dickman further teaches that the cells may also be genetically modified to express a second protein (Dickman, paragraph 39). While Dickman et al. does not teach any specific RPL10 derivative, many such derivatives were known in the art. Hofer et al., for example, teaches a large number of RPL10 derivatives with single point mutations, multiple point mutations, or deletions (Hofer et al., pages 32633-34, and Table 3 and Figure 2). Given the teachings of Dickman for making eukaryotic cells expressing derivative RPL10 proteins, it would have been obvious to generate a eukaryotic cell expressing any of the mutated RPL10 taught by Hofer et al. with a reasonable expectation of success. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action lack a single general inventive concept under PCT Rule 13.1 and PCT Rule 13.2, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633